Case 1:19-cv-09035 Document 1-4 Filed 09/27/19 Page 1 of 19




             EXHIBIT 4
                Case 1:19-cv-09035 Document 1-4 Filed 09/27/19 Page 2 of 19
                                                                  111111111111111111111111111!t11
                                                                               61111
                                                                                 8!It1111111111111111111
(12)   United States Patent                                             (10) Patent No.:     US 9,675,897 B2
       Clark, Jr. et al.                                                (45) Date of Patent:     *Jun. 13, 2017

(54)   WALL RACER TOY VEHICLES                                     (56)                   References Cited

(71)   Applicants:Leonard R. Clark, Jr., Oreland, PA                              U.S. PATENT DOCUMENTS
                 (US); H. Peter Greene, Jr., Boyertown,
                                                                          3,246,711 A *    4/1966 Snoeyenbos         B60V 3/025
                 PA (US)
                                                                                                                        180/124
                                                                          3,810,515 A      5/1974 Ingro
(72)   Inventors: Leonard R. Clark, Jr., Oreland, PA
                                                                                             (Continued)
                  (US); H. Peter Greene, Jr., Boyertown,
                  PA (US)                                                      FOREIGN PATENT DOCUMENTS

(*)    Notice:      Subject to any disclaimer, the term of this    CN             200970474 Y      11/2007
                    patent is extended or adjusted under 35        EP                652151 Al      5/1995
                    U.S.C. 154(b) by 0 days.                       GB               2269142 A       2/1994
                    This patent is subject to a terminal dis-
                                                                                    OTHER PUBLICATIONS
                    claimer.
                                                                   Lauda. "The New Formula One: A Turbo Age" pp. 39, 42 (1984).
(21)   Appl. No.: 14/632,803

(22)   Filed:       Feb. 26, 2015                                  Primary Examiner — Tramar Harper
                                                                   (74) Attorney, Agent, or Firm — Mintz Levin Cohn Ferris
(65)                  Prior Publication Data                       Glovsky and Popeo, P.C.
       US 2015/0165334 Al           Jun. 18, 2015
                                                                   (57)                    ABSTRACT
                Related U.S. Application Data
(60)   Continuation of application No. 13/749,603, filed on        A motorized toy vehicle or Wall Racer that is capable of
       Jan. 24, 2013, now Pat. No. 8,979,609, which is a           operating on vertical and inverted horizontal surfaces such
                        (Continued)                                as walls and ceilings, while being manufacturable at rea-
                                                                   sonable cost and operable on batteries having sufficient
(51)   Int. Cl.                                                    lifetime as to be enjoyable. One or more battery-powered
       A63H 17/26             (2006.01)                            fans draw air from around all or defined portions of the
       A63H 30/04             (2006.01)                            periphery of the chassis of the Wall Racer through a care-
                                                                   fully-shaped duct, so that the air in the portion of the duct
                         (Continued)
                                                                   immediately adjacent the surface flows at high velocity and
(52)   U.S. Cl.                                                    low pressure; the relatively greater pressure of the surround-
       CPC           A63H 17/262 (2013.01); A63H 17/26             ing air urges the vehicle against the surface, allowing it to
                  (2013.01); A63H 30/04 (2013.01); B62D            operate on vertical surfaces, such as walls, or inverted on
                 37/02 (2013.01); B62D 57/024 (2013.01)            horizontal surfaces, such as ceilings.
(58)   Field of Classification Search
       USPC                                         446/454
       See application file for complete search history.                          23 Claims, 9 Drawing Sheets
               Case 1:19-cv-09035 Document 1-4 Filed 09/27/19 Page 3 of 19


                                                   US 9,675,897 B2
                                                            Page 2


               Related U.S. Application Data                            4,470,219 A         9/1984 Sugimoto
                                                                        4,813,906 A         3/1989 Matsuyama et al.
        continuation of application No. 13/137,064, filed on            4,926,957 A *       5/1990 Urakami               B62D 57/024
        Jul. 19, 2011, now abandoned, which is a division of                                                                 114/222
        application No. 12/379,461, filed on Feb. 23, 2009,              4,971,591   A *   11/1990   Raviv et al.            446/177
                                                                         5,014,803   A      5/1991   Urakami
        now Pat. No. 7,980,916, which is a continuation-in-
                                                                         D332,978    S      2/1993   Tsuchiya
        part of application No. 11/177,428, filed on Jul. 11,            D332,979    S      2/1993   Tsuchiya
        2005, now Pat. No. 7,753,755.                                    5,194,032   A *    3/1993   Garfinkel               446/178
(60)    Provisional application No. 60/640,041, filed on Dec.            D369,839    S      5/1996   Tilbor et al.
                                                                         5,536,199   A      7/1996   Urakami
        30, 2004.                                                        D403,023    S     12/1998   Araki
                                                                         6,554,241   B1     4/2003   Leshem
(51)    Int. Cl.                                                         6,582,275   B1     6/2003   Lai
        B62D 37/02              (2006.01)                                6,641,457   B1    11/2003   Lai
        B62D 57/024             (2006.01)                                6,840,839   B2     1/2005   Rehkemper et al.
                                                                         D524,880    S      7/2006   Yuen
(56)                    References Cited                                 D532,835    S     11/2006   Suimon et al.
                                                                         D534,967    S      1/2007   Clark et al.
                   U.S. PATENT DOCUMENTS                                 D572,773    S      7/2008   Horikoshi
                                                                         D572,774    S      7/2008   Horikoshi
       3,926,277   A * 12/1975 Shino et al.          180/164             D577,083    S      9/2008   Nakayama
       D238,798    S    2/1976 Goldfarb                                  7,753,755   B2     7/2010   Clark, Jr. et al.
       4,207,502   A * 6/1980 Omura                   318/16             7,980,916   B2     7/2011   Clark, Jr. et al.
       4,213,270   A * 7/1980 Oda                    446/456             8,979,609   B2     3/2015   Clark, Jr. et al.
       4,386,801   A    6/1983 Chapman et al.                        2002/0160688    Al    10/2002   Rehkemper et al.
       D274,344    S    6/1984 Boudreaux et al.
       4,459,776   A    7/1984 Jaworski et al.                   * cited by examiner
      Case 1:19-cv-09035 Document 1-4 Filed 09/27/19 Page 4 of 19


U.S. Patent             Jun. 13, 2017   Sheet 1 of 9            US 9,675,897 B2




               /426: 2
                                                 10    ! D
             l2,        D




         \                               \\\\\\NN\\\x\>:<\\\\NN\\\\\\N \VS
                   ‘4                                               MR.
                                                                    ROW
     Case 1:19-cv-09035 Document 1-4 Filed 09/27/19 Page 5 of 19


U.S. Patent      Jun. 13, 2017        Sheet 2 of 9          US 9,675,897 B2




                                                               TEETER
   TEETER




                   \\\\\\\\\    \\\ -\\ \\\\\\\\\\\\\\\\\

   MR FLOW                     42
                44                                               ?LOW
      Case 1:19-cv-09035 Document 1-4 Filed 09/27/19 Page 6 of 19


U.S. Patent             Jun. 13, 2017   Sheet 3 of 9   US 9,675,897 B2


         1/40-016.--1
      Case 1:19-cv-09035 Document 1-4 Filed 09/27/19 Page 7 of 19


U.S. Patent       Jun. 13, 2017   Sheet 4 of 9         US   9,675,897 B2
      Case 1:19-cv-09035 Document 1-4 Filed 09/27/19 Page 8 of 19


U.S. Patent          Jun. 13, 2017       Sheet 5 of 9                      US   9,675,897 B2




                    /5*G. 8
               62     60




                         66

              ."/.6. 9                           C$8
                                                        N
                                                                                60      64
 62
                                                              r:10                    (-11
                                                 1 l-
                                       1 :    1,                 , - 60
                                                                            1
                                     1-1-1 12 r
        r                            1    1.--          i     r J_,       r ' -- -,
      7-t M                          1M I               %     IBATT.1     I M r:
                                     L




                                            66          60c
                      60G.    82
      Case 1:19-cv-09035 Document 1-4 Filed 09/27/19 Page 9 of 19


U.S. Patent       Jun. 13, 2017      Sheet 6 of 9                               US 9,675,897 B2




                /4-/. - /0
                                    92




      90
                                                      96
                                    r Tr                 ,   . .....   ^...
                                                              ...... •,...
                                      -               .." ....^'-   -a., ....
                                                      / / -.:
                                   , m              : if PC r .1.4 01 - - \ C14()
                              1
                  98         /    94                 v1     "- i             / /
                                                      \\                  ii
                                                      N N.            .."/

               \\\\\5.N\N\\\\NN    NN-\\N\NX\\N\NN                            :\\\\\\NN
     Case 1:19-cv-09035 Document 1-4 Filed 09/27/19 Page 10 of 19


U.S. Patent      Jun. 13, 2017   Sheet 7 of 9         US 9,675,897 B2
     Case 1:19-cv-09035 Document 1-4 Filed 09/27/19 Page 11 of 19


U.S. Patent       Jun. 13, 2017           Sheet 8 of 9         US 9,675,897 B2




              /47a: .41
                     N14.               110       A




                                             /96:/44
                                       122

                            120



              /426.. /5
                                 114          0
                                                         112
            120
                            7
                            /)          /4A                      1G
           116
                            11                        110




           120
           116
           Case 1:19-cv-09035 Document 1-4 Filed 09/27/19 Page 12 of 19


U.S. Patent                    Jun. 13, 2017                  Sheet 9 of 9                           US 9,675,897 B2




                                   \‘‘                A--/6.    /7
                                    l.-

                                                                                               „„1.10
                                                          ®fl
                                                                   60a              I    I     I
  18                    -164                                         156a           11 1111 1i •
                                                                                                                18
                                                                            15'2.                                t

                                                                           (62                           164
                                                  -                         L
                                          160a
                          1
                         tsa                 19

                                               /8
                                     1S2b A26: Sta                 „0„---1S2
                                                                                                   \b2

   162                                                                                                   164
                                                                      ISO
                                                                                                               161
       1                                                               156 Cy/               '----


                                                                      (58 c                              \\
                         1S5
                                                      - 156
    1566                                  IS13c                      kssa
 IS8a


                                    152               /426: 19       (576
                                                  157o. 150          160
                                  160 a                                  (60o ft -----166
                                                                                 r--1!         ‘62
                      162                                                                         156b
                    1S66                                                                       159       V4
                \   \

                         (59
                                              154'                   456
             Case 1:19-cv-09035 Document 1-4 Filed 09/27/19 Page 13 of 19


                                                    US 9,675,897 B2
                             1                                                                     2
           WALL RACER TOY VEHICLES                                   create a pressure differential with respect to the surrounding
                                                                     air, so that the pressure of the surrounding air urges the Wall
                RELATED APPLICATION                                  Racer against the surface.
                                                                        More specifically, one or more battery-powered fans draw
   This patent application is a continuation of U.S. patent       5 air from around all or defined portions of the periphery of the
application Ser. No. 13/749,603, filed Jan. 24, 2013, which          chassis of the Wall Racer through a carefully-shaped duct
is a continuation of U.S. patent application Ser. No. 13/137,        formed between the undersurface of the chassis and a
064, filed Jul. 19, 2011 and now abandoned, which is a               juxtaposed surface, so that the air in the portion of the duct
divisional of U.S. patent application Ser. No. 12/379,461,           immediately adjacent the surface flows at high velocity.
filed Feb. 23, 2009 and now U.S. Pat. No. 7,980,916, which         0
                                                                     According to Bernouilli's Principle, this high-velocity air
was a continuation-in-part of U.S. patent application Ser.           stream is of low pressure; the differential between this
No. 11/177,428, filed Jul. 11, 2005 and now U.S. Pat. No.            low-pressure air stream and the relatively greater pressure of
7,753,755, which claims priority to U.S. Provisional Appli-          the surrounding air urges the vehicle against the surface,
cation Ser. No. 60/640,041, filed Dec. 30, 2004. The U.S.            allowing it to adhere to vertical surfaces, such as walls, or be
patent application Ser. No. 12/379,461, filed Feb. 23, 2009      15
                                                                     operated inverted on horizontal surfaces, such as ceilings.
and now U.S. Pat. No. 7,980,916, also claims priority from
                                                                     The differential pressure thus urging the vehicle against the
U.S. Design patent application Ser. No. 29/312,447, filed
                                                                     surface is referred to hereinafter, as in the automotive
Oct. 21, 2008.
                                                                     industry, as "downforce". Because the air stream must be
              FIELD OF THE INVENTION                             20 freely flowing to attain high velocity, seals such as required
                                                                     for wall-climbing vehicles employing a vacuum (and which
   This invention relates to radio-controlled motorized toy          make it very difficult to provide workable vehicles, as
vehicles capable of operation on surfaces of all orientations,       above) are unnecessary. Indeed, entry of the air into the duct
e.g., walls and ceilings as well as floors.                          formed between the undersurface of the chassis and the
                                                                 25 juxtaposed surface is essential, and is controlled carefully to
         BACKGROUND OF THE INVENTION                                 ensure stable, and insofar as possible non-turbulent flow.
                                                                        It would be of self-evident amusement interest, or "toy
   Radio-controlled motorized toy vehicles, that is, vehicles        value", to provide a radio-controlled vehicle capable of
driven by motors and steered responsive to commands                  making the transition between operation on a floor to
transmitted remotely, are of course well-known. Toy              30
                                                                     climbing a wall, and the Wall Racer in certain embodiments
vehicles that are very sophisticated in terms of their suspen-       can do so. In order that the vehicle can make the transition,
sion and steering systems are available and are very popular.        the fan(s) driving the air stream are actuated only when the
A toy vehicle that operated other than on essentially hori-
                                                                     vehicle begins to climb the wall.
zontal surfaces, e.g., which could operate on a vertical wall,
                                                                 35
                                                                        Other inventive aspects of the Wall Racer will appear as
or inverted on a ceiling, and which could be made and sold
                                                                     the discussion below proceeds.
at a competitive price, would be very desirable.
   U.S. Pat. No. 5,014,803 to Urakami shows a device for
                                                                         BRIEF DESCRIPTION OF THE DRAWINGS
"suction-adhering" to a wall and moving along the wall, e.g.
for cleaning the interiors of tanks and the like. The Urakami
device relies on a relative vacuum; that is, air is drawn by a 40    The invention will be better understood if reference is
vacuum pump out from a sealed volume formed between the           made to the accompanying drawings, in which:
interior of the device and the wall, so that air pressure on the     FIG. 1 and FIG. 2 show respectively a perspective view
outer surface of the device forces it against the wall. This      and an elevation in partial cross-section of a first embodi-
necessitates that an essentially air-tight seal be formed         ment of the Wall Racer;
around the periphery of the device. Forming an air-tight seal 45     FIG. 3 and FIG. 4 show respectively a perspective view
between a moving device and a fixed surface is not a simple       and an elevation in partial cross-section of a second embodi-
problem, and the Urakami patent is directed primarily to          ment of the Wall Racer;
such seals. The obvious problems to be overcome are                  FIGS. 5, 6, and 7 show views of a gear train employed in
friction between the sealing member and the wall, which           the embodiment of FIGS. 3 and 4;
impedes motion of the device and causes wear of the sealing so       FIG. 8 and FIG. 9 show respectively a perspective view
members, loss of vacuum at irregularities in the surface, and     and an elevation in partial cross-section of a third embodi-
the large amount of power required to form an effective           ment of the Wall Racer;
vacuum. This approach is not satisfactory for a toy vehicle          FIG. 10 and FIG. 11 show respectively a perspective view
that must be durable when operated by children and be able        and an elevation in partial cross-section of a fourth embodi-
to be operated for a sufficiently long time with a limited 55 ment of the Wall Racer;
amount of battery capacity to not frustrate the user.                FIG. 12 shows a detailed diagram of one successful shape
                                                                  for the duct employed to form the high-velocity air stream,
             SUMMARY OF THE INVENTION                             e.g., as employed in the second embodiment of FIGS. 3 and
                                                                  4;
   The present invention provides a motorized toy vehicle 60         FIG. 13 shows a cross-sectional view of a switch
that is capable of operating on vertical and inverted hori-       employed to actuate the fans when the Wall Racer transitions
zontal surfaces such as walls and ceilings, while being           from floor to wall operation, and which prevents its opera-
manufacturable at reasonable cost and operable on batteries       tion inverted on a ceiling, for safety reasons, while FIG. 13A
having sufficient lifetime as to be enjoyable. The vehicle of     shows a typical circuit in which it may be used;
the invention, referred to hereinafter as the Wall Racer, 65         FIGS. 14, 15, and 16 show respectively a perspective
employs a freely-flowing stream of air between the surface-       view, an elevation in partial cross-section, and an enlarged
abutting periphery of the interior volume of the vehicle to       cross-section of a caster used in several of the embodiments
              Case 1:19-cv-09035 Document 1-4 Filed 09/27/19 Page 14 of 19


                                                      US 9,675,897 B2
                               3                                                                       4
of the Wall Racer, while FIG. 14A shows a partial view                   therebetween, limiting "short-cutting" of air from the sides
corresponding to FIG. 14, illustrating a optional variation;             of the chassis juxtaposed to the fan duct. The skirts thus
and                                                                      define one or more, in this case two, sections of the periph-
   FIGS. 17, 18, and 19 show a further embodiment of the                 ery of the underbody of the chassis at which air is drawn into
invention, wherein FIG. 17 is a schematic plan view, FIG. 18        5    an entry portion of the underbody venturi duct, which directs
a partial cross-section taken along the line 18-18 in FIG. 17,           airflow into the fan duct. Accordingly, air is drawn in
with certain components shown in dotted lines, and FIG. 19               primarily at the ends 12b, which are provided with a broad
is a partial cross-section taken along the line 19-19 in FIG.            radius to ensure smooth and insofar as possible non-turbu-
17.                                                                      lent airflow; for similar reasons, the undersurface 12c of the
                                                                    10   chassis 12 is smooth. Thus the high-velocity air stream
          DESCRIPTION OF THE PREFERRED                                   extends for a substantial portion of the overall length of the
                  EMBODIMENTS                                            chassis, ensuring that adequate downforce is developed. In
                                                                         the absence of the skirts 14, air would tend to be drawn in
   It will be apparent that one type of Wall Racer toy vehicle           along the sides of the chassis, limiting the area over which
that would be desirably offered is one resembling an auto-          15   the reduced pressure is developed, and thus limiting down-
mobile, for example a race car, while other sorts of vehicles,           force; there would likely also be considerable turbulence,
such as trucks or military vehicles, e.g., armored tanks,                further interfering airflow and reducing downforce.
might also be of interest. The first, second, fourth and fifth              In some circumstances, a further increase in downforce
embodiments of the Wall Racer discussed herein are of                    can be realized by limiting the clearance between the ends
generally elongated shape, so as to be fitted with model            20   of the undersurface of the chassis and the wall surface, e.g.,
automobile bodies not otherwise contributing to the opera-               by providing downwardly extending baffles, akin to the side
tion of the Wall Racer, while the third embodiment is                    skirts 14 but extending only to the wall surface, that is, not
circular and might be made to resemble a "flying saucer"                 intended to be drawn against the wall surface as are the side
type of space vehicle. All of these embodiments operate                  skirts 14. The reduction in intake area causes a further
similarly, with differences as occasioned by the differing          25   acceleration of the air flowing under these baffles, further
body shapes.                                                             reducing the pressure and increasing the downforce.
   For example, FIGS. 1 and 2 show respectively a perspec-                  By comparison, in the generally circular third embodi-
tive and an elevation in partial cross-section of a first                ment of the Wall Racer shown in FIGS. 8 and 9 (discussed
embodiment of the Wall Racer, which as noted is generally                further below) a substantial distance exists between all
elongated and could readily be fitted with a model race car         30   points on the outer periphery of the undersurface of its
or other vehicle body (not shown). As mentioned above, in                chassis and the centrally-located exhaust duct, so that the
order that downforce urging the Wall Racer against an                    airflow in this embodiment is radially inwardly from all
abutting surface W (hereinafter simply "the wall") can be                directions, the downforce is developed uniformly around the
developed, a high velocity stream of air is induced to flow              chassis, and no skirts need to be fitted.
in an underbody venturi duct formed between the undersur-           35      As noted, the differential in pressure and thus the down-
face of the chassis of the Wall Racer and the wall W.                    force developed is a function of the air velocity, which up to
According to Bernouilli's Principle, as above, such a high               a point can be increased by reducing the cross-sectional area
velocity stream of air will be of reduced pressure with                  of the duct formed between the underside of the chassis and
respect to the ambient air. The differential between this                the wall W, that is, by reducing the ground clearance of the
reduced pressure and the surrounding atmospheric pressure           40   Wall Racer. However, if the cross-sectional area is reduced
generates a resultant force D, termed "downforce" where, as              too much, turbulence will impede flow and reduce the
here, its direction is such as to urge the vehicle "down-                desired effect; reducing the ground clearance would also
wardly" toward the wall W. The amount of downforce D                     increase the Wall Racer's sensitivity to surface irregularities
developed is proportional to the area over which the low                 and the like. No detailed theoretical calculations have as yet
pressure is created, and to the differential in pressure per unit   45   been carried out which would allow optimization of the
area, so this area and the differential pressure must be                 effect sought. For example, by optimizing the duct design
adequate for the purpose.                                                the current draw of the motor powering the fan inducing the
   Thus, as illustrated in FIGS. 1 and 2, a fan 10 is mounted            flow could perhaps be reduced, increasing operating time
in a fan duct extending through the chassis 12, and is driven            per battery charge. Detailed specifications of the duct and
by a battery-powered motor 11 so as to draw a high-velocity         50   other components employed in a successfully-tested
stream of air in from around at least a portion of the                   embodiment of the Wall Racer are provided below.
periphery of chassis 12. The stream of air flows through an                 Returning to discussion of the first embodiment of FIGS.
underbody venturi duct 15 formed between the underside of                1 and 2, as illustrated the chassis 12 is supported by two
chassis 12 and the juxtaposed surface of wall W, and is                  opposed drive wheels 16 and 18, spaced transversely from
exhausted on the "upper" side of chassis 12, that is, on the        55   one another on either side of the chassis near the midpoint
side away from the abutting wall W. Downforce D is created               thereof, and by opposed casters 20 (that is, devices com-
as noted due to the differential in pressure between the low             prising freely-rotating wheels mounted for pivoting about an
pressure of the high-velocity air stream in the underbody                axis perpendicular to their axis of rotation) at either end of
venturi duct and the ambient air; as noted, the total amount             the chassis 12. As indicated schematically by belt drives 22,
of downforce is proportional to the area over which the low         60   the opposed drive wheels 16 and 18 are separately powered
pressure is developed, and to the differential in pressure at            by motors 24 that are supplied with current by a battery pack
each point.                                                              28 in response to control signals provided by radio-con-
   To maximize the area of low pressure by avoiding air                  trolled receiver 26. The overall construction and operation of
being drawn in along the edges 12a of the chassis 12, that               these components is conventional except as noted and will
is, to ensure that the air stream is principally drawn in at the    65   not be discussed in detail herein. Thus, if both motors are
ends 12b of the chassis 12, flexible "skirts" 14 extend from             controlled to drive wheels 16 and 18 in the same direction,
the chassis 12 toward wall W and form a partial seal                     the Wall Racer moves in that direction, while turning is
             Case 1:19-cv-09035 Document 1-4 Filed 09/27/19 Page 15 of 19


                                                    US 9,675,897 B2
                              5                                                                       6
accomplished by driving the wheels 16 and 18 in differing              to wall in either direction. So that downforce urging the Wall
directions or at differing rates. Casters 20 are unpowered,            Racer toward the floor does not prevent the Wall Racer from
mounted on the longitudinal centerline of chassis 12, and              initially climbing the wall, the fans 38 are only energized
simply serve to maintain the correct spacing between under-            when the chassis 40 reaches a predetermined inclination
surface 12c of chassis 12 and wall W; preferred locations         5    with respect to the horizontal. FIG. 13 shows a preferred
and design of casters 20 are discussed below.                          switch, and FIG. 13A a circuit, for controlling the fans
   The "differential" drive scheme shown is preferred over,            accordingly.
for example, a conventional four-wheel chassis, with one                  As indicated above, FIGS. 5, 6, and 7 show a preferred
pair of wheels powered and one pair steering, for the                  arrangement of the two drive motors and corresponding gear
following reasons. In order that a vehicle can climb a            10   trains for differentially driving the six wheels of the Wall
vertical wall, sufficient downforce must be exerted, urging            Racer in its FIGS. 3 and 4 embodiment. FIG. 5 shows a plan
the vehicle toward the wall, not only to support the vehicle           view, and FIGS. 6 and 7 cross-sectional views along lines
against the force of gravity but also to provide sufficient            6-6 and 7-7 respectively. Thus, assuming the Wall Racer is
traction to propel the vehicle vertically against gravity. (By         traveling toward the right in FIG. 5, so that the upper side of
comparison, providing a vehicle that operates inverted on a       15   the drawing is the "left", and the lower the "right", there are
ceiling is simplified, since it need only support itself and           provided left-side and right-side drive motors 150 and 152
need not also climb vertically.) Ensuring good traction thus           respectively. Motors 150 and 152 each drive reduction gear
becomes paramount. So as to maximize the traction pro-                 trains, 154 and 156 respectively; the gears of each are idlers,
vided by the downforce available, the drive wheels are                 that is, spin freely on shafts 158, so that gears from both
located centrally, at the center of the pressure exerted by the   20   trains can be supported on the same shafts 158 while turning
downforce, so that essentially all of the downforce is trans-          independently of one another. The output gears of train 154
mitted directly to the drive wheels, maximizing traction.              and 156 drive gears 160, 162 respectively, which are fixed
   The casters 20 are preferably mounted so that both do not           with respect to sleeve axles 164, 166 respectively, riding on
simultaneously touch a flat surface, so that a three-point             a fixed axle 168, and thence to gears 170, 172 respectively.
support is always available, with the drive wheels 16 and 18      25   Gears 170, 172 are fixed to corresponding drive wheels 174,
forming two of the three contact points. The motion thus               176, and also drive further gear trains 178, 180, which drive
provided, whereby the vehicle can rock slightly back and               central drive gears 182, 184, which are fixed to central drive
forth about the axis of the drive wheels 16 and 18, as one or          wheels 186, 188. Central drive gears 182, 184 also drive
the other of casters 20 touches the wall W, is referred to as          further gear trains 190, 192; these in turn drive gears 194,
"teeter" herein. Thus the downforce is balanced over the          30   196, to which are fixed wheels 198, 200. Implementation of
central drive axle, which maximizes traction, while allowing           this drive arrangement is within the skill of the art; while the
the vehicle to be steered by differential driving of the               gear trains and axles are shown as mounted on a metallic
opposed drive wheels 16 and 18.                                        frame 202, in production this chassis will typically comprise
   FIGS. 3 and 4 show a second embodiment of the Wall                  molded components.
Racer; this embodiment appears likely to correspond to the        35      It is also within the scope of the invention to employ a
earliest production version of the Wall Racer. FIG. 12                 generally comparable arrangement to provide a four-wheel
provides detailed dimensional information concerning this              drive version of the vehicle of the invention, with differential
embodiment, and preproduction specifications are provided              steering as above. In this case one of the wheels might be
below as well.                                                         mounted so as to spaced very slightly away from a plane
   As shown by FIG. 3, in this embodiment two exhaust fans        40   contacted by the other three wheels; consequently the
38 are provided, spaced laterally from another on the trans-           vehicle would "teeter" about an axis connecting the contact
verse centerline of the chassis 40, and each fan being driven          patches of the two of the wheels not diagonally opposite the
by a motor 39 with the fan mounted directly on the motor               wheel so spaced from the plane, so that either that wheel or
shaft. Six drive wheels 42 are provided, three on either side          the one diagonally opposite it would contact the plane. For
of the chassis 40, with the three wheels 42 on either side of     45   example, if the left front ("LF") wheel were slightly spaced
the chassis being geared (or belt-driven) to one another so as         from a plane contacted by the RF, LR, and RR wheels, the
to be driven in common by two separately radio-controlled              vehicle would teeter about an axis connecting the points at
motors. The radio control receiver and battery are not                 which the RF and LR wheels contact the plane, and the teeter
shown, as being generally within the skill of the art. FIGS.           would be limited by contact of either the LF or RR wheels
5, 6, and 7 (discussed below) show a preferred gear train and     so   with the plane. By comparison, if the wheels were located so
motor arrangement. Thus, as in the FIG. 1 embodiment,                  as to simultaneously contact a flat plane, the vehicle would
steering is accomplished by differentially driving the wheels          tend to be much more sensitive to any irregularities in the
on either side of the chassis 40. As shown, skirts 44 are again        surface.
provided, so as to ensure that the airflow is primarily from              Implementation of differential steering of a four-wheel
the ends of the chassis to the fan exhaust duct 46, in turn to    55   drive vehicle would not be unduly complex. By comparison,
ensure that an adequate area of high-velocity, low-pressure            if steering were to be accomplished by pivoting of one or
air flow is provided to generate adequate downforce. As                both pairs of wheels, this would involve additional com-
illustrated by FIG. 4, the center pair of wheels are slightly          plexity.
lower in the chassis than the end pairs, so as to provide                 It is to be noted that a differential steering arrangement in
"teeter" and ensure that the center pair of drive wheels are      60   a four-wheel drive vehicle with all four wheels in good
always in good contact with the wall W.                                contact with the surface would involve substantial resistance
   The pairs of wheels 42 at each end of the chassis are               to steering due to "tire scrub", that is, frictional resistance
slightly proud of (i.e., extend slightly beyond) the respective        caused by the different effective turning radii of the "contact
ends of the chassis, so that as the vehicle approaches a wall          patch" of the tires on opposite sides of the vehicle. In
while operating on a floor, the wheels contact the wall first.    65   general, to limit tire scrub within a given tire, relatively
Thus providing the six-wheel arrangement of this embodi-               narrow tires are fitted to the drive wheels of the vehicles of
ment allows the Wall Racer to make the transition from floor           the invention. Tire scrub becomes less significant as the
              Case 1:19-cv-09035 Document 1-4 Filed 09/27/19 Page 16 of 19


                                                      US 9,675,897 B2
                               7                                                                        8
overall size of the vehicle is reduced. To improve appear-               section 46a is 1.00"; section 46a extends across the chassis
ance, and to allow operation on thick carpets and the like,              50 so as to form a transverse "mail slot". As it extends away
wider supplemental tires of slightly lesser diameter and                 from the wall, the mail slot section 46a then broadens out
formed of a lightweight foam or the like (not shown) can be              gradually in the longitudinal direction and is divided along
assembled to the outer surfaces of the drive wheels.                5    the longitudinal centerline to form two circular-section ducts
   As mentioned, FIG. 12 shows a detailed view of the                    46b in which the fans 38 are located; their diameter, dimen-
underbody venturi duct 50 formed between the undersurface                sion A, is 1.625".
of chassis 40 and a juxtaposed surface, such as a wall W.                   The following are the principal specifications of a suc-
This embodiment of the underbody was employed in one                     cessfully-tested version of the Wall Racer, as shown in
successfully-tested version of the second embodiment of the         10   FIGS. 3 and 4 and dimensioned as in FIG. 12:
Wall Racer of the invention, as shown in FIGS. 3 and 4. FIG.                Wheelbase (dimension F) 9.5" (front to rear axle)
12 further provides reference to dimensional details of the                 Track width 5.8" (centerline to centerline, at contact
chassis 40. In this version, the overall chassis length H is                   points)
11.828", with six wheels of 2.524" diameter; the wheelbase                  Underbody duct width 4.9" (between skirts)
F of the outer pairs of wheels is 9.50", so that the wheels are     15      Chassis weight 584 g.
proud of the chassis, i.e., extend slightly beyond the end of               Body weight 29 g.
the chassis 40, in order to engage a vertical surface and thus              Total weight 613 g.
enable the Wall Racer to climb a wall from the floor. The                   Weight distribution (without body, center axle unsup-
center axle is 0.050" closer to the wall W than the end pairs                  ported):
of wheels, so that the desired "teeter" is provided.                20         Front axle 260 g (44.5%)
   The underbody venturi duct 50 is longitudinally symmet-                     Rear axle 324 g (55.5%)
ric about a centerline J, with one end only shown in detail                 Ground clearance (dimension G) 0.098"
by FIG. 12. As shown in detail by FIG. 12, each "half' of the               Motor voltage 6 v. nominal (five 1.2 v. 1000 mah NiMH
underbody duct 50 formed between the undersurface of the                       cells)
chassis 40 and the wall W comprises an entry portion 50a,           25      Downforce fans current draw 4 amperes total
a transition portion 50b, and an exit portion 50c, which                    Ducted fans (two) 1.625" diameter, 3 blades
makes a smooth transition into a fan duct 46, also of venturi               Total net downforce 1280 g.
shape, in which the fan(s) are located. Air enters each half                Teeter (center axle offset) 0.050"
of the underbody venturi duct at an inlet opening at the                    Fan RPM 30,000
periphery of the chassis 40, defined by the entry portion 50a       30      The chassis itself can be molded of a lightweight foam
of underbody venturi duct 50. Entry portion 50a is defined               material, having its undersurface shaped to define the ven-
by a radius R formed on the end of the chassis; in the version           turi duct 50 in cooperation with the surface of the wall W.
shown, this radius is 1.164". The axles of the front and rear            It is convenient to mount the components, such as bearings
pairs of wheels lie on the center of this radius, and are                for the axles carrying the wheels, drive motors and gear or
slightly larger in radius, so that each tire's rolling surface is   35   belt drive components, radio control receiver, batteries, and
somewhat proud of the chassis end, as noted. Entry portion               motor and fan assemblies, in recesses molded into the foam
50a is faired into and connects smoothly with an extended                of the chassis. In particular, the fan assemblies may alter-
flat transition portion 50b formed by a flat surface on the              natively comprise hard plastic molded ducts within which
underside of the chassis; since the duct 50 formed between               the fan and drive motor are retained; the exit portion of the
the underside of chassis 40 and the wall is of minimum              40   underbody venturi duct is then shaped to mate smoothly
cross-sectional area in this region, the maximum air flow                therewith.
velocity, and accordingly the maximum downforce per unit                    In a successfully-tested prototype, the skirts 44 (FIG. 3)
area, are developed here.                                                were formed of "Tyvek" spunbonded nonwoven olefin enve-
   The goal in designing the underbody venturi duct 50 is to             lope material sized and located so as to curve outwardly at
maximize the extent of the region of minimum cross-                 45   a nominal 45 degrees when in contact with the wall; a
sectional area, while optimizing its cross-sectional dimen-              stiffening strip of plastic glued to the lower edge of the
sion, so as to provide smooth, preferably non-turbulent flow             skirts, but spaced slightly therefrom, may be desirable to
into and out of this region, all in order to maximize flow               prevent local buckling.
velocity. To ensure smooth flow, the section of the under-                  Given the above detailed disclosure of the invention,
surface of chassis 40 defining the upper bound of entry             so   those of skill in the art would have no difficulty in its
portion 50a is radiused, and the corresponding section                   practice. In particular, it will be appreciated that batteries
defining the upper bound of exit portion 50c describes a                 (exemplary specifications being provided above) must be
portion of an ellipse. In the successfully-tested version                provided to power the fans and the drive wheels, that the
depicted, this elliptical contour was drawn using a 2"x4"                drive wheels, three on each side in the embodiment of FIGS.
ellipse as found on a draftsman's "30-degree" template; that        55   3 and 4, must be linked to one another and to the respective
is, dimensions D and C are 1" and 2", respectively. As                   drive motor by gears, as illustrated in FIGS. 5, 6, and 7, or
illustrated, then, the extent E of flat portion 50b is 2.25"             by belts or other means, and that the motors must be
long, forming a "tunnel flat". With the vehicle balanced on              individually controllable by signals provided by an operator
the center pair of wheels, so that the flat portion 50b is               by way of a radio or infrared transmitter and receiver pair.
parallel to the wall, the ground clearance G therebetween is        60   These aspects of the implementation of the invention are
0.098". Flat portion 50b makes a smooth transition to exit               within the skill of the art. It is also within the scope of the
portion 50c, which as noted is 2.00" long and elliptical in              invention to drive each of the six wheels individually, that is,
longitudinal cross-section. Exit portion 50c in turn makes a             to eliminate the gear or belt arrangement in favor of separate
smooth transition to a central venturi section 46a of fan duct           motors for each wheel, but this alternative is considered
46, in which the fan(s) are located. In the two-fan embodi-         65   undesirable as it would involve a weight penalty.
ment of FIGS. 3 and 4 and detailed in FIG. 12, the longi-                   FIGS. 8 and 9 show as mentioned a third version of the
tudinal dimension B of the narrowest portion of this venturi             Wall Racer, in this case with a circular chassis 60 to provide
              Case 1:19-cv-09035 Document 1-4 Filed 09/27/19 Page 17 of 19


                                                      US 9,675,897 B2
                               9                                                                        10
a "flying saucer" appearance. In this version, two drive                 substantially constrained; being greatly simplified, this
wheels 62 and 64 are provided on diametrically opposed                   embodiment might be best suited to a low-cost version of the
points on the chassis 60, with casters 66 on opposite sides,             invention.
along a line perpendicular to the axis of the drive wheels 62               As mentioned, FIGS. 14-16 show respectively a perspec-
and 64. The casters may be raised slightly from a plane             5    tive view, a cross-section, and an enlarged partial cross-
including both drive wheels and the casters, to provide                  section of a caster 102 used in several of the embodiments
"teeter" as above. (It will be apparent that this version of the         of the Wall Racer, while FIG. 14A shows a partial view
Wall Racer cannot negotiate the transition between floor and             corresponding to FIG. 14, illustrating a optional variation. In
wall.) Downforce is provided by a centrally-located fan 68               these views, the caster 102 is shown inverted, that is, with
disposed in a venturi duct 70 and driven by a motor 72.             io   its face which would be juxtaposed to wall W oriented "up"
Drive wheels 62 and 64 are individually driven by motors 74              in the drawings. A roller 110, which contacts wall W, is
and 76 responsive to control signals from a radio-control                carried by an axle 112 that is mounted for rotation in a
receiver 78 and powered by battery 80.                                   rotating plate 114; plate 114 rotates about an axis A perpen-
   In this version, as mentioned above, the exhaust duct 70              dicular to but offset from that defined by axle 112. In the
is equidistant from all points on the periphery of chassis 60,      15   embodiment shown, rotating plate 114 in turn rides on a
so that the inward air flow path is of equal length at all points        number of balls 116, which bear against a closure ring 118;
around the chassis 60. Hence there is no need for skirts, and            closure ring 118 is secured to a frame 120, which can be
the air flow is radially inward all around the periphery.                mounted to the chassis. Thus, roller 110 engages the wall,
Again, a radius is provided around the periphery of the lower            and rotates about axle 112 as the vehicle is maneuvered; the
edge of chassis 60, as illustrated at 60b, so that the inlet        20   assembly of roller 110, axle 122 and plate 114 can rotate
opening of the underbody venturi duct extends circumfer-                 with respect to frame 120 and thus with respect to the
entially around the chassis, and a large-radius or elliptical            vehicle chassis, as the latter is steered. The axle 112 is offset
transition portion 60c is provided where the underbody duct              with respect to the axis A about which plate 114 rotates, so
82 meets the exhaust duct 70, to ensure smooth and sub-                  that as the vehicle is steered, plate 114 rotates and roller 110
stantially non-turbulent airflow. The transition portion of the     25   trails the axis A of rotation of plate 114.
underbody duct 82 formed between the underside 60a of                       If it is desired to restrict the rotation of plate 114, e.g., as
chassis 60 and the wall is preferably shallow and substan-               discussed above with respect to the version of the Wall Racer
tially conical in section, as illustrated, so that the cross-            shown in FIGS. 7 and 8, so as to provide some turning, albeit
sectional area of the duct 82 stays constant as its radius from          not precisely controlled, this can be accomplished as shown,
the center of exhaust duct 70 varies; in this way the velocity      30   for example, in FIG. 14A. As illustrated, a pin 122 extends
of the inward-flowing air stream and the differential pressure           through and is retained in the upper flange of frame 120 and
exerted thereby are both substantially constant, so that the             fits within an angular recess 114a formed in the upper
downforce is exerted evenly at substantially all points on the           surface of rotating plate 114, limiting the degree of rotation
chassis 60, that is, outside of duct 70.                                 about axis A that is permitted to plate 114.
   FIGS. 10 and 11 show a further version of the Wall Racer,        35      As mentioned, in the embodiments of the Wall Racer in
again having an elongated chassis 90 suitable for mounting               which it is capable of operation on a floor and climbing onto
of a model race car body or the like. In this embodiment, a              a wall (that is, the embodiment of FIGS. 3-7), it is desired
single fan 92 is located centrally on the chassis, is driven by          to provide a switch that actuates the exhaust fan(s) only
a motor 94, and is disposed within an exhaust duct 96                    when the Wall Racer reaches a desired angle, typically
communicating with an underbody venturi duct 98 formed              40   between 30 and 60 degrees with respect to the horizontal, so
between the underside of chassis 90 and the wall W. The                  that downforce does not prevent the vehicle from beginning
underbody duct 98 is designed generally as discussed above               to climb the wall as the wheels engage the wall's surface.
with respect to FIG. 12.                                                 FIG. 13 shows a switch 128 for so doing, and which also
   In this embodiment, a single drive wheel 100 driven by a              de-energizes the fan if the Wall Racer is placed upside-
motor powered by a battery and responsive to control signals        45   down, against a ceiling; this may be preferred for safety
provided by a radio control receiver (none of the unnum-                 reasons, so that the Wall Racer cannot fall on anyone. FIG.
bered components being shown) is located on the vehicle's                13A shows a typical circuit in which switch 128 may be
longitudinal centerline, near the center of effort of the                used.
downforce, but disposed toward one end of the chassis so as                 Switch 128 comprises an electrically conductive metal
not to interfere with the exhaust duct 96. Two casters 102          so   ball 130 disposed within a hollow nonconductive switch
and 104 are mounted at the opposite end of the chassis 90.               body 132. Body 132 is symmetrical about a vertical axis, and
Caster 102 is free to pivot about an axis perpendicular to               defines a generally frusto-conical lower portion 132a, in
wall W, while caster 104 is also pivoted about a similarly               which ball 130 rests when the vehicle is on the floor, as
perpendicular axis, but only between angular limits (see                 shown in full, a disc-shaped central portion 132b, into which
FIG. 14A, below).                                                   55   the ball falls, as indicated in dotted lines, when the vehicle
   Thus, chassis 90 rests on a tripod comprising drive wheel             begins to be oriented vertically, as when it begins to climb
100 and casters 102 and 104. If drive wheel 100 is driven so             a wall, and a generally frusto-conical upper portion 132c, in
as to propel the vehicle toward the direction of the end of the          which ball 130 falls if the Wall Racer is placed inverted
chassis on which drive wheel 100 is disposed, that is,                   against a ceiling. Conductive contacts 134 are disposed on
rightwardly in FIG. 11, the casters trail behind, and the           60   the inner surfaces of lower portion 132a and upper portion
vehicle travels in a straight line; if drive wheel 100 is driven         132c, so that when ball 130 is disposed in either the upper
in the opposite direction (counterclockwise in FIG. 11), the             or the lower portions, it connects the contacts 134.
caster 104 provided with angular stops rotates about the axis               As shown in FIG. 13A, contacts 134 (two of which are
perpendicular to wall W until its pivoting is stopped at one             connected in common) are wired in series with a normally-
or the other of its angular limits, so the vehicle turns in one     65   open relay 140 and battery 28, which controls a circuit
direction until the direction of travel is reversed. Hence               including battery 28 and fan motor 39. Thus, with switch
directional control of the Wall Racer in this embodiment is              128 closed, that is, with the Wall Racer essentially horizon-
             Case 1:19-cv-09035 Document 1-4 Filed 09/27/19 Page 18 of 19


                                                    US 9,675,897 B2
                              11                                                                    12
tal, and ball 130 making the connection between contacts               portion 158b of the chassis is spaced on the order of 0.020"
134, relay 140 is closed, as shown; when the Wall Racer                from the wall surface W. Consequently, the chassis 158
leaves the horizontal sufficiently that ball 130 falls out of          "teeters", that is, pivots very slightly about a diagonal axis
lower section 132a, into upper section 132b, relay 140                 extending between the points at which drive wheels 166
opens, closing the motor circuit and energizing motor 39, so      5    contact the wall surface W, such that in use the teeter or
as to drive fan 38. In this embodiment, if the Wall Racer is           pivoting is limited by undersurface of the chassis 158
placed inverted against a ceiling, ball 130 falls into upper           contacting the wall surface W at one or the other diagonal
portion 132c, similarly connecting contacts 134, and pre-              corner. The undersurface of chassis 158 is made smooth to
venting operation of fan motor 39.                                     reduce friction between it and the wall surface W as the
   As mentioned, FIGS. 17-19 show a further embodiment            10   vehicle is propelled. Slight "bumps" might also be formed at
of the invention. The principal improvements provided by               the diagonal corners of the chassis, to localize the contact
this embodiment with respect to those discussed above are              between the chassis and wall surface W. It is found that the
the provision of a radial-flow fan rather than the axial-flow          friction experienced in use of the toy of the invention with
fan(s) shown in the previous embodiments, provision of two             walls and other surfaces of typical smoothness—e.g., con-
drive wheels offset longitudinally from one another, princi-      15   ventionally painted interior walls is sufficiently small as to
pally for reasons of packaging convenience, and elimination            present no difficulty, and likewise that the slight asymmetry
of the casters or other wheels in favor of allowing the                in the airflow path under the chassis presents no difficulty.
undersurface of the chassis to touch the wall.                            Thus, in use, the fan 152 is energized and the vehicle is
   Thus, as shown in FIGS. 17-19, a fan motor 150 drives a             placed against a surface W. Air drawn by fan 152 passes
radial-flow fan 152, that is, comprising a circular end plate     20   inwardly from the ends of the chassis 158, up through the
152b and vanes 152a that are generally perpendicular to the            venturi tunnel collectively formed by the mail slot 158d in
end plate and angled with respect to the axis of rotation. Air         the chassis 158, transverse member 158, and diffuser duct
is drawn in along the axis, that is, flowing upwardly around           160, and exits fan 152 in the radially-outward direction.
motor 150, and is exhausted radially outwardly. The radially           Downforce is thereby created, pulling the vehicle toward the
outward ends of vanes 152a are curved so as to be closely         25   wall surface W. Motors 164 can then be differentially
juxtaposed to a diffuser or fan duct 160 defining a generally          activated to propel the vehicle in any desired direction.
bell-shaped interior surface, for efficiency in use. Motor 150            While several preferred embodiments of the invention
is received in a recess 154 in a transverse member 156.                have been disclosed herein in detail, the invention is not to
Member 156 extends transversely across chassis 158, filling            be limited by the disclosed embodiments, which are exem-
the central portion of a transverse "mail slot" 158d in chassis   30   plary only.
158.
   Generally as discussed above in connection with FIG. 12,             What is claimed is:
and as shown by FIG. 18, chassis 158 is radiused at 158a to            1. A toy vehicle comprising:
define entry portions of the underbody venturi duct, is flat at         a chassis comprising an undersurface, the chassis config-
158b to provide the transition portions thereof, and defines      35       ured to mount on at least one wheel that is configured
a smooth duct at 158c to define the exit portions thereof.                 to move on a surface;
Skirts 159 are again provided to prevent air entry along the            a first motor configured to drive the at least one wheel;
long sides of the chassis 158. On either side of the motor-                and
receiving recess 154, member 156 is shaped as indicated by              a second motor configured to drive a fan that is configured
dashed lines 156a, in order to provide a fair flow path for air   40       to draw air from a duct between the undersurface and
drawn in at the ends of chassis 158. The exit portions of the              the surface into a fan duct, the duct comprising an entry
venturi duct as formed by chassis 158 at 158c mate with                    portion, an exit portion connected to the fan duct, and
diffuser duct 160, the inside surface of which is generally                a flat transition portion between the entry portion and
bell-shaped so as to be closely juxtaposed to vanes 152a of                the exit portion, the duct being structurally smooth
fan 152, as noted above. As also shown, assembly is               45       from the entry portion to at least a location vertically
simplified by formation of transversely-extending ears 160a                below the fan duct when the toy vehicle is placed on
on diffuser duct 160. Ears 160a mate with posts 156b formed                ground.
on transverse member 156, as shown in FIG. 19; fasteners                2. The toy vehicle of claim 1, wherein the chassis further
passing therethrough also secure gearboxes 162, which are            comprises skirts extending from at least two opposite sides
discussed further below.                                          50 of the undersurface.
   Propulsion for the vehicle is provided by two motors 164,            3. The toy vehicle of claim 2, wherein the chassis is
which drive two drive wheels 166 through reduction gear-             elongated such that a length of the chassis in a longitudinal
boxes 162, as mentioned above. As previously, motors 164             direction is more than a length of the chassis in a latitudinal
are controlled responsive to radio, or preferably, infrared          direction.
signals transmitted by a remote transmitter (not shown) and       55    4. The toy vehicle of claim 3, wherein the skirts extend
received by a receiver 168. Power for motors 164 as well as          from sides of the chassis such that the skirts provide at least
for fan motor 150 is provided by a battery 170. Electrical           a partial seal between the undersurface and the surface.
connection between these components, provision for battery              5. The toy vehicle of claim 4, wherein the skirts extend
charging, on-off switching, mechanical details such as the           from all four sides of the chassis.
construction of gearboxes 162, selection and operation of         60    6. The toy vehicle of claim 1, wherein the surface is a
receiver 168, and the control of motors 164 responsive to the        vertical surface.
received signals are within the skill of the art and need not           7. The toy vehicle of claim 1, further comprising:
be detailed here.                                                       a receiver that receives a control signal from a transmitter
   As illustrated, drive wheels 166 are offset longitudinally              that is wirelessly connected to the receiver, the first
with respect to one another, and no casters are provided. The     65       motor receiving current from the battery when the
axes of drive wheels 166 are located with respect to the                   receiver receives the control signal from the transmit-
bottom surface of chassis 158 such that the flat central                   ter.
             Case 1:19-cv-09035 Document 1-4 Filed 09/27/19 Page 19 of 19


                                                    US 9,675,897 B2
                             13                                                                       14
   8. The toy vehicle of claim 1, wherein the at least one                  prising an entry portion configured to receive a free
wheel comprises two wheels disposed on opposite sides of                    flow of the air, a transition portion configured to
the chassis.                                                                transport the air, and an exit portion configured to exit
   9. The toy vehicle of claim 8, wherein:                                  the air to the fan duct, the duct being structurally
   the first motor comprises two motors that operate in           5         smooth from the entry portion to at least a location
      response to signals from a receiver; and                              vertically below the fan duct when the toy vehicle is
   the two wheels are driven differentially by the two motors.              placed on ground; and
   10. The toy vehicle of claim 8, wherein a pair of bumps               a power source to drive the fan to induce the downforce
on the undersurface are displaced longitudinally with respect               urging the chassis towards the surface.
to one another.                                                   10
                                                                         22. The toy vehicle of claim 21, wherein:
   11. The toy vehicle of claim 10, wherein the two wheels
                                                                         the chassis comprises skirts extending from all four sides
and only one bump of the pair of bumps contacts a flat
                                                                            of the chassis;
surface at any time.
   12. The toy vehicle of claim 11, wherein the chassis pivots           the fan is initiated when a switch is activated; and
along a line connecting points where the two wheels contact       15
                                                                         the at least one wheel comprises a first wheel and a second
the surface.                                                                wheel, the first wheel being displaced longitudinally
   13. The toy vehicle of claim 1, wherein the at least one                 with respect to the second wheel, the first wheel and the
wheel comprises two wheels disposed on at least two                         second wheel being configured to be steered by a
opposite sides of the chassis, wherein a first wheel of the two             remote transmitter.
wheels is displaced longitudinally with respect to a second       20
                                                                         23. A battery powered, remotely-controlled toy vehicle
wheel of the two wheels.                                               configured for operation on a surface, comprising:
   14. The toy vehicle of claim 1, wherein the fan is a                  a chassis having an undersurface and having flexible
radial-flow fan.                                                            skirts extending along at least two opposite sides of the
   15. The toy vehicle of claim 1, wherein the first motor and              undersurface of the chassis;
the second motor receive current from a single battery.           25
                                                                         at least one wheel mounted on the chassis;
   16. The toy vehicle of claim 1, wherein an area of the                a receiver responsive to a control signal from a remote
undersurface is more than an area of the fan duct.                          transmitter;
   17. The toy vehicle of claim 1, wherein a pressure                    at least one battery;
difference between a pressure of the air flowing into the fan            at least one motor being supplied with current from the at
when the fan is operational and a pressure of ambient air         30
                                                                            least one battery responsive to signals provided from
induces a force urging the chassis towards the surface.                     the receiver, the at least one wheel being controllably
   18. The toy vehicle of claim 1, wherein:                                 driven by the at least one motor;
   a connection between the entry portion and the flat                   a fan drive motor being supplied with current from the at
      transition portion is structurally smooth;                            least one battery;
   a connection between the flat transition portion and the       35
                                                                         a fan driven by the fan drive motor, wherein the fan draws
      exit portion is structurally smooth; and                              air from an intake duct between the undersurface of the
   a connection between exit portion and the fan duct is                    chassis and the surface into a fan duct, the undersurface
      structurally smooth.                                                  of the chassis being larger in area than the area of the
   19. The toy vehicle of claim 1, wherein the duct elongates               fan duct, a differential pressure between a pressure of
for at least a length of the undersurface.                        40
                                                                            the air flowing into the fan and a pressure of ambient air
   20. The toy vehicle of claim 1, wherein the duct is a                    inducing a force urging the chassis toward the surface
venturi duct.                                                               when the vehicle is placed on the surface with the at
   21. A toy vehicle comprising:                                            least one wheel in contact with the surface and the fan
   a chassis comprising an undersurface;                                    is operational, the intake duct comprising an entry
   at least one wheel operatively coupled to the chassis and      45
                                                                            portion configured to receive the air, a transition por-
      configured to move on a surface;                                      tion configured to transport the air, and an exit portion
   a fan connected to a fan duct to receive free flowing air                configured to exit the air to the fan duct, the intake duct
      drawn in by a duct that is connected to the fan duct and              being structurally smooth from the entry portion to at
      is located between the undersurface and the surface, the              least a location vertically below the fan duct when the
      receiving of the air by the fan inducing a downforce        50
                                                                            toy vehicle is placed on ground.
      urging the chassis towards the surface, the duct com-                                   *   *   *    *   *
